Citation Nr: 0005479	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx, postoperative, including as secondary to service-
connected pulmonary asbestosis.

2.  Entitlement to a compensable evaluation for pulmonary 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to March 
1961.

This appeal stems from December 1997 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Los 
Angeles, California Regional Office (RO).  In those 
decisions, respectively, the RO granted service connection 
for pulmonary asbestosis with a noncompensable evaluation, 
and denied entitlement to service connection for cancer of 
the larynx.

As discussed infra, the Board of Veterans' Appeals (Board) 
has determined that additional evidence is necessary with 
respect to both claims, and thus a REMAND is necessary.


FINDINGS OF FACT

1.  In August 1985 the veteran was diagnosed with an 
inflammatory vocal cord lesion, squamous cell carcinoma, and 
subsequently that month underwent a direct laryngoscopy with 
vocal cord stripping.

2.  The veteran was exposed to asbestos in service, and his 
claim of service connection for laryngeal cancer is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for cancer of 
the larynx, postoperative, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) held that VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved 
with respect to the veteran's claim of entitlement to service 
connection for cancer of the larynx, postoperative, is 
whether he has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Claims of secondary 
service connection are likewise required to meet the well-
groundedness threshold.  Reiber v. Brown, 7 Vet. App. 513, 
516 (1995); Jones  v. Brown, 7 Vet.App. 134, 137-38 (1994).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for cancer of 
the larynx.

In July 1985 the veteran received treatment at a VA hospital 
for hoarseness.  The veteran reported that he had been hoarse 
for four to six weeks.  The diagnosis was of hoarseness, but 
that a carcinoma was to be ruled out.  Another diagnosis that 
day was of a vocal cord polyp.

An August 1985 VA hospital report shows a diagnosis of 
inflammatory vocal cord lesion, squamous cell carcinoma.  In 
August 1985 the veteran underwent a direct laryngoscopy with 
vocal cord stripping.  VA records from August 1985 to October 
1988 show postoperative treatment for a vocal cord lesion.

A September 1997 statement from the National Personnel 
Records Center (NPRC) indicated that the NPRC had no way of 
determining whether the veteran was exposed to asbestos while 
in service.  Nonetheless, given the veteran's service in the 
U.S. Navy, and his occupation as a boiler technician/fireman, 
the likelihood of exposure to asbestos was highly probable.

An October 1997 VA examination report notes by history, 
"asbestosis with throat cancer."

A VA examiner, in February 1998, noted the veteran's history 
of squamous cell carcinoma of the right vocal cord.  The 
examiner, however, was reportedly unaware of any association 
between laryngeal cancer and asbestos exposure.

The veteran submitted an article apparently obtained on the 
Internet and printed in February 1998, that purports to be by 
a pathologist.  It is stated in the two-page document that 
asbestos exposure clearly increases the risk of [contracting] 
laryngeal cancer.

The veteran submitted a December 1998 statement purportedly 
from the American Cancer Society, that indicates some studies 
have shown that asbestos may increase the risk of laryngeal 
cancer.

The Court has indicated that, while there is no current 
specific statutory nor regulatory guidance for service-
connection claims for asbestosis and other asbestos-related 
diseases, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
Adjudication Procedure Manual, M21-1, Part VI,  7.21 
(formerly codified at  7.68 (September 21, 1992), in turn, 
formerly DVB Circular 21-88-8 (May 11, 1988)).  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

M21-1, Part VI,  7.21 associates cancer of the larynx with 
asbestos exposure, and associates increased incidence of 
pharyngolaryngeal cancer with asbestos exposure.  While this 
is not conclusive, it indicates that it is "possible" that 
such a link exists between laryngeal cancer and asbestos 
exposure.

In this case, the RO has conceded inservice asbestos 
exposure: the veteran is service connection for asbestosis, 
based in part upon the NPRC report that indicates that the 
likelihood of exposure to asbestos was highly probable.

The facts in the instant case are similar to those in Ennis 
v. Brown, 4 Vet. App. 523 (1993).  In that case, which 
involved a claim of service connection for cause of death, 
the Court found that the predecessor provisions to the 
paragraph in M21-1 cited supra, (i.e. DVB Circular 21-88-8) 
pertaining to asbestos exposure, among other things, related 
an increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer to asbestos.  The 
Board in that case had determined that that veteran's 
military occupational specialty was one which would have 
normally placed him at high risk of exposure to asbestos, and 
he died of a form of bronchial cancer.  Id. at 526-27.  The 
Court remanded that case for additional development; the 
essence of the holding was that the claim of entitlement for 
the cause of the veteran's death was well grounded.

Here, since the veteran's inservice asbestos exposure has 
been acknowledged, and since VA has determined that there is 
an increased risk of cancer of the larynx with asbestos 
exposure, and since the veteran has had this kind of cancer, 
the claim is considered to be well grounded.  Ennis; Caluza.  
In Dyment v. West,  13 Vet. App. 141 (1999) a previous 
provision of M21-1 pertaining to asbestos exposure was held 
not to create a presumption of such exposure, but instead was 
found merely to contain procedural guidelines that did not 
create substantive rights.  Unlike the situation in Dyment, 
however, asbestos exposure has already been determined in 
this case.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Morton v. West, 12 Vet. App. 477 (1999) as cited in Dyment, 
13 Vet. App. at145-46 (for the proposition that such 
provisions regarding asbestos exposure are merely guidelines 
and do not create substantive rights); compare Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. 
App. 314 (1998).

Since there is a possibility of asbestos exposure increasing 
the risk of laryngeal cancer, the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.  The Board 
cannot determine, however, that this veteran's laryngeal 
cancer as likely as not resulted from his inservice asbestos 
exposure, and thus further development is needed.



ORDER

The claim of entitlement to service connection for cancer of 
the larynx, postoperative, is well grounded.  To this extent 
only, the appeal is granted.


REMAND

The October 1997 examination is not adequate for rating 
purposes with respect to the veteran's service-connected 
asbestosis.  Diagnostic Code 6833 requires, inter alia, a 
test for Diffusion Capacity of the Lung for Carbon Monoxide 
by a Single Breath Method (DLCO (SB)).  This test may afford 
an independent basis for a higher rating in this case, but 
was not performed during that examination.  

Because the claim of entitlement to service connection for 
cancer of the larynx, postoperative, is well grounded, VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, a medical opinion is needed to determine the 
etiology of the veteran's postoperative laryngeal cancer.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:


1.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine the extent and severity of his 
asbestosis and the etiology of his cancer 
of the larynx, postoperative.  All 
necessary tests should be conducted, 
including pulmonary function testing that 
utilizes the DLCO test as required by 
Diagnostic Code 6833, and any other 
applicable tests cited in that code, and 
all findings reported in detail.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  The examiner is requested to 
proffer an opinion as to whether it is 
less likely, more likely or as likely as 
not that the veteran's postoperative 
laryngeal cancer was caused either by 
inservice asbestos exposure or is 
secondary to the veteran's service-
connected pulmonary asbestosis.  Reasons 
and bases for all conclusions should be 
provided.

The veteran is hereby informed that 
failure to report for the examination may 
result in a denial of the claim.

2.  The RO should then readjudicate the 
veteran's claims of an increased rating 
for asbestosis and service connection for 
cancer of the larynx, postoperative, 
considering the claim on the merits for 
both direct and secondary service 
connection, as warranted.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals





 



